DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 1, 4-7, 9-11, 20, and 23-24, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by each of Kim et al. (9,748,193) and Park (10,448,508), separately.
Regarding claims 1 and 4, Kim et al. (See specifically Figs. 1-20 and the associated description) discloses a semiconductor package, comprising: a substrate (10); a solder mask (32) over the substrate (10) (Fig. 2), the solder mask (32) having a repeating pattern of features formed into the solder mask (32) (See Figs. 3, 6, 8, 9, 10, 12-13, and Col. 6, lines 58+); a die (200) on the solder mask (32), wherein the die (200) is attached to the solder mask (32) with a die attach film (310) (See Fig. 16), and a molding compound (300) over the solder mask (32), the molding compound (300) conforming to the repeating pattern of features of the solder mask (32) (See Figs. 15-20), wherein the repeating pattern of features comprises a plurality of trenches or grooves formed into the solder mask (32), wherein each groove structure is a tapered trench or a curvilinear trench (See Figs. 15-20).

Regarding claims 10-11, Kim et al. further discloses the repeating pattern of features comprising a plurality of curvilinear trenches formed into the solder mask (32) and a curvilinear trench having a curved surface (See Fig. 2).
Regarding claims 20 and 23-24, Kim et al. further discloses a method of forming a semiconductor package, comprising forming a repeating pattern of features into a solder mask (32) on a substrate (10) (See Figs. 2-20), wherein forming the repeating pattern of features into the solder mask on the substrate comprises: lithographically patterning the solder mask (32) to form the repeating pattern therein, wherein the solder mask (32) is formed from a light sensitive material, which is a photoresist or a photoimageable dielectric (Col. 6, lines 63+).
Park (See Specifically Figs. 1-12 and the associated description) also teaches a semiconductor package and a method of forming a semiconductor package identical to Kim et al.’s package and method; therefore, the package and method in claims 1, 4, 10-11, 20, and 23-24, are also rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park for the similar reasons detailed above.	
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 
(1966), that are applied for establishing a background for determining obviousness under 35 
U.S.C. 103(a) are summarized as follows: 
a.	Determining the scope and contents of the prior art.b.	Ascertaining the differences between the prior art and the claims at issue.c.	Resolving the level of ordinary skill in the pertinent art.d.	Considering objective evidence present in the application indicating obviousness
or nonobviousness. 

4.	Claims 2-3, 8, 12-19, 21-22, and 25, are rejected under 35 U.S.C. 103 as being unpatentable over each of Kim et al. (9,748,193) and Park (10,448,508), separately.
Regarding claims 2-3, 12, 15-17, and 19, Kim et al. discloses all the limitations of the claimed invention including a die (200) on the solder mask, as described above. Kim et al., however, does not specify that the die is a die stack, as applicant claimed.
Although Kim et al. discloses a die, instead of “a die stack” as applicant claimed, on the solder mask, one of ordinary skilled in the art would have been obvious to modify Kim et al. package by applying a stack of dies, instead of one die, on the solder mask. The purpose of doing would help to provide a compact package structure, and the person skilled in the art would regard it as a simple modification without any inventive skills.

Regarding claims 8 and 18, the proposed package of Kim et al. discloses all the limitations of the claimed invention, as described above, except for specifying shape of the bottom wall (e.g., being a slanted bottom wall).
However, such a difference in the structure or shape of the bottom wall of the trench could have been achieved by those skilled in the art by simply changing the design. It would have been an obvious matter of design choice to modify the shape bottom wall of the trench in the proposed package of Kim et al. since such a modification would have involved a mere change in the shape of a component. A change in size or shape is generally recognized as being within the level of ordinary skill in the art. The further citation in claim 18, regarding the shape of the groove structure (e.g., a rectilinear trench) would have been obvious for similar reasons set forth above.
Regarding claims 21-22 and 25, the proposed method of Kim et al. discloses all the limitations of the claimed invention, as detailed above, except for specifying the process step of forming the solder mask on the substrate (e.g., applying a roller onto the solder mask, applying the solder mask onto the substrate by unwinding the solder mask from a roller, or pressing a stamp into the solder mask).
Although the proposed method of Kim et al. lacks an inclusion of the use of a specific process step to form the solder mask on the substrate, as applicant claimed, selecting a specific type of known available method step, such as applying a roller onto the solder mask, applying the solder mask onto the substrate by unwinding the solder 
Park (See Specifically Figs. 1-12 and the associated description) also teaches a semiconductor package and a method of forming a semiconductor package identical to Kim et al.’s package and method; therefore, the package and method in claims 2-3, 8, 12-19, and 21-22, are also rejected under 35 U.S.C. 103 as being unpatentable over Park for the similar reasons detailed above.	
Conclusion 
5.	The rejections above rely on the references for all the teachings expressed in thetext of the references and/or one of ordinary skill in the art would have reasonablyunderstood from the texts. Only specific portions of the texts have been pointed out toemphasize certain aspects of the prior art, however, each reference as a whole shouldbe reviewed in responding to the rejection, since other sections of the same referenceand/or various combinations of the cited references may be relied on in future rejectionsin view of amendments.
6.	Applicant is reminded to specifically point out the support for any amendmentsmade to the disclosure. See 37 C.F.R. 1.121; 37 C.F.R. Part 41.37; and MPEP 714.02.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C. Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/LUAN C THAI/
Primary Examiner
Art Unit 2891 
March 14, 2022